DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefiniteness,
Broad Limitation followed by Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitations “acute lymphocytic leukemia, acute myeloid leukemia, chronic myelogenous leukemia, chronic lymphocytic leukemia, promyelocytic leukemia, myelodysplastic syndrome or myeloproliferative neoplasm”, and the claim also recites “(ALL), (AML), (CML), (CLL), (APL), MDS) or (MPN)” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is advised to remove all parentheses from the claim.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M.D. Anderson Cancer Center, 2018.
MD Anderson Cancer Center disclosed treating acute myeloid leukemia [Title]. In an embodiment, patients received liposome-encapsulated daunorubicin-cytarabine, intravenously, on days 1, 3 and 5. Participants also received venetoclax orally on days 2-21. Treatment repeated every 28 days (reads on the instant claims 1-2 and 7) [section entitled: INDUCTION].
In an embodiment, participants received liposome-encapsulated daunorubicin-cytarabine, intravenously, on days 1 and 3, and venetoclax by mouth on days 2-21; treatment repeated every 28 days (reads on the instant claim 3) [section entitled: CONSOLIDATION]. 
Patients did not receive any other treatment (reads on the instant claim 6) [see the section entitled: ARMS and INTERVENTIONS].
M.D. Anderson Cancer Center anticipates claims 1-3 and 6-7.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over M.D. Anderson Cancer Center, 2018.
M.D. Anderson Cancer Center et al is believed to be anticipatory as described above, but if en arguendo it is not, in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, MD Anderson will be interpreted as if it is not anticipatory.
In that case, the prior art disclosed the individual elements of the Applicant's claimed combination (e.g. a method of treating a hematologic proliferative disorder by administering daunorubicin and cytarabine in a treatment cycle, in combination with venetoclax; MD Anderson at the ARMS and INTERVENTIONS). It would have been prima facie obvious to have made this combination because MD Anderson disclosed daunorubicin, cytarabine and venetoclax for the treatment of acute myeloid leukemia. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. MPEP 2143.A.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over M.D. Anderson Cancer Center, 2018, in view of Reid et al (US 2016/0354370 A1).
The 35 U.S.C. 103 rejection over the MD Anderson cancer center was previously described. 
The MD Anderson Cancer Center did not teach a strong or moderate CYP3A inhibitor, as respectively recited in claims 4 and 5.
Reid taught means or adjunctive means of treating cancer (e.g., acute myeloid leukemia [0160]) with nationally approved drugs, including itraconazole (e.g., strong CYP3A inhibitor) and ciproflaxin (e.g., moderate CYP3A inhibitor) [0180, 0329-0330].
It would have been prima facie obvious to one of ordinary skill in the art to include strong and/or moderate CYP3A inhibitors within the teachings of MD Anderson. The ordinarily skilled artisan would have been motivated to include nationally approved drugs as a means or adjunctive means of treating cancer, as taught by Reid et al [Reid, 0160, 0180, 0329-0330].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 and 21-22 of copending Application No. 17/279,556. 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of copending Application No. 17/338,561. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (e.g., methods to treat hematologic proliferative disorders with CPX-351 and venetoclax) recited in the claims of the copending applications fall within the genus (e.g., methods of treating hematologic proliferative disorders) recited in the claims of the instant application, and thus read on the instant claims.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612